DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10-17, filed 01/24/2022, with respect to objections and rejections have been fully considered and are persuasive, therefore the objections and rejections of the office action dated 10/26/2021 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious the rotary actuator of claim 1 or the method of rotary actuation of claim 10 in which two housings are removably coupled end-to-end, wherein a second mounting assembly is abutted to and removably affixed to a first mounting assembly, and in combination with the rest of the limitations recited in claims 1 and 10. See applicant’s remarks pages 11-15 for remarks pertaining to how applicant’s claimed invention is distinguished from the most pertinent prior art. Applicant’s disclosure states that applicant’s invention provides rotary actuation in a compact space, provides an actuator that is mounted and/or actuated at or near a midpoint of the actuator, has reduced deformation between the mounting point of the rotary actuator and the assembly to be actuated, etc. While rotary actuators in a variety of different forms and embodiments are known in the art, the specific claimed configuration appears to be novel and it would not be obvious to one of ordinary skill in 
Claims 2-9 and 11-20 are allowed at least because they depend from allowed claims 1 or 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        February 4, 2022